Citation Nr: 0926273	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-41 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include an anxiety disorder, depression, and/or 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1970 with service in the Republic of Vietnam from 
August 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in May 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, denying the 
Veteran's claim to reopen for service connection for a 
nervous disorder (claimed as depression and anxiety).

The Veteran testified at a videoconference hearing in 
September 2006.  

The Board in March 2007 reopened the Veteran's claimed and 
remanded it to the RO for further development.  


FINDINGS OF FACT

The evidence is in equipoise on the issue of whether the 
Veteran has an acquired psychiatric disorder, to include an 
anxiety disorder, depression, and/or post-traumatic stress 
disorder (PTSD) as a result of a verified in-service 
stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was 
incurred in active military service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).Given, however, that this 
decision is favorable to the Veteran the Board need not 
address at this time whether VA has fully complied with the 
duty to assist and notice provisions of the Act.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304. Certain chronic disabilities, such as a psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994). Corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997). The U.S. Court of 
Appeals for Veterans Claims similarly held in Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002) that while the 
Veteran's unit records did not specifically show that he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the Veteran's favor, and the 
claim should be granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102. If the preponderance of the evidence is against the 
claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Veteran contends that he has PTSD as a result of 
stressors he experienced while in Vietnam. His service 
personnel records indicate that he was assigned to Delta 
Company, 554th Engineer Battalion from September 3, 1969 to 
August 21, 1970.  His personnel records do not indicate that 
he served in combat or engaged in combat with the enemy.  

In various stressor reports and statements, the Veteran 
states that while assigned to support the 1st Cavalry at Lai 
Khe, his base camp was attacked many times, with the 
perimeter being attacked almost nightly with rockets and 
mortars.  Further, he states that one night the headquarters 
was destroyed, and thereafter the appellant was purportedly 
assigned to find body parts.  Finally, the Veteran relates 
witnessing another soldier accidentally being beheaded when a 
tire he was changing exploded after a safety rim blew off. 

In a March 2006 response to a query from VA, the U.S. Army 
and Joint Services Records Research Center confirmed that on 
August 12, 1970, four 107 millimeter rockets impacted the Lai 
Khe base camp.  No other stressor was verifiable.

An April 2004 VA Medical Center mental health clinic record 
noted that the Veteran complained of sleep disturbances, 
dreams, nightmares; emotional numbness, intrusive memories, 
flashbacks, social isolation, and hyper vigilance since 1969.  
He reported that from 1971 to 1980 he was in prison.  In 
prison he earned a GED and computer certification.  He has 
worked in the computer field to the present time.  In 1994 he 
was treated for anxiety, depression, and PTSD.  The clinician 
diagnosed chronic severe PTSD.

At a March 2006 VA examination, the Veteran's claims file and 
medical records were reviewed.  The examiner noted that the 
Veteran was claiming service connection for anxiety, 
depression, and PTSD.  A stressor of four 107 millimeter 
rockets impacting on Lai Khe on August 12, 1970 was described 
as a verified stressor.  

The examiner noted that the Veteran reported treatment for a 
mental disorder at the time of his first divorce, and again 
beginning in 1992-1993.  The appellant also noted a history 
of assaultive behavior, and he estimated that he had been 
arrested 17 to 20 times on charges of assault and battery, 
forgery, grand larceny, disorderly conduct, kidnapping, and 
rape.  He described a history of alcohol dependence.

The examiner noted that while the Veteran reported PTSD from 
service, of greater importance even in the appellant's own 
words, was his prison experience, which he described as hell.  
When asking him about any recurrent or intrusive distressing 
recollections, he responded, three to four times a month for 
Vietnam whereas he has recurring distressing thoughts of 
prison on a daily basis.  He also has nightmares of hurting 
people in prison.  He states that at times there are 
flashbacks with regards to prison.  Persistent avoidance of 
stimuli associated with the prison trauma consisted of 
avoiding crowds or groups of people, and he avoided any 
thoughts or feelings associated with that incarceration.  The 
diagnoses were PTSD, major depressive disorder; alcohol 
dependence, in possible remission; opoid dependence; rule out 
psychotic disorder, personality disorder with cluster B, 
severe.  The severity of his psychosocial stressors were 
catastrophic with the respect to incarceration.  Finally the 
examiner opined that the Veteran endorsed symptoms consistent 
with a diagnosis of PTSD and major depressive disorder, and 
that "as evidenced by the Veteran's report, the symptoms are 
more likely than not associated with his time in prison 
rather than in Vietnam."  

Subsequent to the Board's March 2007 remand extensive 
additional mental health treatment records were received 
revealing continued treatment for his acquired psychiatric 
disorders.

At a March 2009 VA examination, a review of the Veteran's 
claims file and extensive medical records was undertaken by 
the examiner.  He noted the Veteran's reported stressors as 
well as his nine years in prison.  The examiner stated that 
his opinion of the effect of the Veteran's time in prison 
differed from that of the VA examiner in March 2003. He noted 
that the Veteran's history was quite complicated.  The 
examiner opined that:

The Veteran had a preexisting alcohol 
problem. A combination of alcohol and 
PTSD symptoms resulted in many subsequent 
difficulties, most particularly jail time 
and anger, this statement can be made 
with at least as much likelihood as not.  

The Veteran's PTSD was mainly caused by 
his Vietnam experiences, particularly the 
stressor identified in the C-folder as 
the attacks on his base in August 1970 
but also from the other stressors in the 
service that the Veteran mentioned.  Once 
PTSD has developed, it is typical (as it 
is in any anxiety disorder of which PTSD 
is one) that any further stress may 
exacerbate the symptoms.  Thus, while it 
is not unreasonable to believe that the 
Veteran's prison experiences may have 
exacerbated and intensified his PTSD 
symptoms, they were not the basic cause 
of the Veteran's PTSD symptoms.  It also 
can be said with the likelihood at least 
as likely as not that the basic cause of 
the Veteran's PTSD symptoms was his 
Vietnam experiences, particularly the 
stressor of August 1970 at which time his 
base was attacked.  The Veteran's prison 
experiences served to amplify and extend 
his PTSD symptoms as any stressor would 
be expected to.  

The examiner also opined that the Veteran's depression 
developed as a result of his PTSD and as a result of his 
negative life experiences.

Based on the U.S. Army and Joint Services Records Research 
Center confirmation of a rocket attack on the Lai Khe base 
camp while the Veteran was assigned there, the Board has 
determined that the Veteran was exposed to a verified 
stressor while he was serving in Vietnam.  See Doran, Suozzi, 
Pentecost.

With regard to the question of whether the Veteran has PTSD 
as a result of his confirmed stressor, there is medical 
evidence in support of, and against his claim. Upon VA 
examination in March 2006, the examiner concluded that the 
Veteran's PTSD was the result of his incarceration subsequent 
to service.  In contrast, a March 2009 VA psychological 
assessment diagnosed PTSD as a result of stressors related to 
the Veteran Vietnam experience.  Both examiner's offered 
detailed and comprehensive examinations and medical opinions.  
Hence, the Board finds that the evidence is in equipoise on 
the issue of whether the Veteran has PTSD as a result of his 
military service.  Accordingly, resolving reasonable doubt in 
the Veteran's favor, service connection for PTSD with 
depression is warranted.

In closing the Board notes the complicated psychiatric 
history presented.  There are several coexisting psychiatric 
disabilities including rule out bipolar disorder vs. 
cyclothymia, polysubstance abuse, and a personality disorder.  
These disorders were not demonstrated in-service, no 
psychosis was compensably disabling within a year of 
separation from active duty, and there is no competent 
evidence linking them to service.  Hence, they are not 
service connected, and the RO in assigning the disability 
evaluation for PTSD must distinguish all nonservice connected 
psychiatric pathology from service connected pathology.  This 
includes distinguishing any pathology related to the 
Veteran's nonservice connected prison time from that related 
to his military service in Vietnam.


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


